Name: 2006/196/EC: Commission Decision of 3 March 2006 amending Appendix B to Annex XII to the 2003 Act of Accession as regards certain establishments in the meat and milk sectors in Poland (notified under document number C(2006) 609) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agri-foodstuffs;  European construction;  technology and technical regulations;  Europe;  health
 Date Published: 2006-03-09; 2007-05-08

 9.3.2006 EN Official Journal of the European Union L 70/80 COMMISSION DECISION of 3 March 2006 amending Appendix B to Annex XII to the 2003 Act of Accession as regards certain establishments in the meat and milk sectors in Poland (notified under document number C(2006) 609) (Text with EEA relevance) (2006/196/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, and in particular Annex XII, Chapter 6, Section B, Subsection I(1)(e) thereto, Whereas: (1) Poland has been granted transitional periods for certain establishments listed in Appendix B (1) to Annex XII to the 2003 Act of Accession. (2) Appendix B to Annex XII to the 2003 Act of Accession has been amended by Commission Decisions 2004/458/EC (2), 2004/471/EC (3), 2004/474/EC (4), 2005/271/EC (5), 2005/591/EC (6), 2005/854/EC (7) and 2006/14/EC (8). (3) According to an official declaration from the Polish competent authority certain establishments in the meat and milk sectors have completed their upgrading process and are now in full compliance with Community legislation. Furthermore certain establishments have ceased activities. Those establishments should therefore be deleted from the list of establishments in transition. (4) Appendix B to Annex XII to the 2003 Act of Accession should therefore be amended accordingly. (5) The Standing Committee on the Food Chain and Animal Health has been informed of the measures provided for in this Decision, HAS ADOPTED THIS DECISION: Article 1 The establishments listed in the Annex to this Decision are deleted from Appendix B to Annex XII to the 2003 Act of Accession. Article 2 This Decision is addressed to the Member States. Done at Brussels, 3 March 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ C 227 E, 23.9.2003, p. 1392. (2) OJ L 156, 30.4.2004, p. 53, corrected by OJ L 202, 7.6.2004, p. 39. (3) OJ L 160, 30.4.2004, p. 56, corrected by OJ L 212, 12.6.2004, p. 31. (4) OJ L 160, 30.4.2004, p. 73, corrected by OJ L 212, 12.6.2004, p. 44. (5) OJ L 86, 5.4.2005, p. 13. (6) OJ L 200, 30.7.2005, p. 96. (7) OJ L 316, 2.12.2005, p. 17. (8) OJ L 10, 14.1.2006, p. 66. ANNEX List of establishments to be deleted from Appendix B to Annex XII to the 2003 Act of Accession Meat establishments Initial list No Veterinary No Name of establishment 35. 08040206 AGROMAS Sp. z o.o. 71. 12160208 Wojnickie ZakÃ ady MiÃsne MEAT COMPANY 99. 14370101 Ubojnia Trzody i BydÃ a WILPOL 155. 24610323 Basco s.c. 181. 24170301 ZakÃ ad PrzetwÃ ³rstwa MiÃsnego B.Wisniewska 186. 26040209 Wir Szproch I PrzetwÃ ³rstwo MiÃsa SJ. 209. 30090103 Firma Handlowo UsÃ ugowa  Andrzej Mejsner 239. 30280102 PHU ROMEX GraÃ ¼yna Pachela, Ubojnia BydÃ a 243. 30290201 RzeÃ ºnictwo Kujawa, Maik s.j. 246. 30300112 UbÃ ³j Trzody Mariusz Marciniak Poultrymeat Initial list No Veterinary No Name of establishment 31. 18630501 Jedynka SpÃ ³Ã ka z o.o. ZakÃ ad Produkcyjny 34. 24610602 Szerwal 2000 Sp. z o.o. Milk sector Initial list No Veterinary No Name of establishment 57. 20111601 OSM DÃ browa BiaÃ ostocka 66. 24781601 OSM w Zabrzu 68. 24061602 OSM Krzepice 74. 24161602 OSM Rokitnianka w Szczekocinach 101. 30151601 OSM Top-TomyÃ l 103. 30201601 OSM Kowalew  Dobrzyca ZakÃ ad Kowalew 107. 30231601 SM UdziaÃ owcÃ ³w 110. 30281601 ZPM Mlecz Wolsztyn, OddziaÃ  DamasÃ awek 111. 30301601 SM WrzeÃ nia